United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., claiming as widow of W.C., Appellant
and
TENNESSEE VALLEY AUTHORITY,
BROWNS FERRY NUCLEAR PLANT,
Decatur, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1554
Issued: April 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2010 appellant filed a timely appeal of the April 26, 2010 merit decision of
the Office of Workers’ Compensation Programs denying her claim for death benefits. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant established that the employee’s death on November 4,
2009 was causally related to his accepted employment injuries.
FACTUAL HISTORY
The Office accepted that on May 25, 1976 the employee, then a 43-year-old painter,
sustained a back strain when he stooped over scaffolding while carrying a five-gallon bucket of

paint.1 It also accepted that on August 5, 1981 he sustained an abrasion of the right flank, a
lumbar contusion and strain and aggravation of spondylolisthesis when he slipped and fell on
water on the floor as he reached for a scaffold.2
The employee died on November 4, 2009 and on November 18, 2009 appellant filed a
claim for compensation (Form CA-5) due to the death of her husband. The form was signed by
Dr. Don E. Beach, an attending Board-certified family practitioner, who indicated that the
employee’s death was caused by endstage cerebrovascular accident (CVA). Dr. Beach also
advised that unstable angina leading to a myocardial infarction, chronic obstructive pulmonary
disease (COPD) and alcoholic dementia contributed to the employee’s death. Appellant
submitted a marriage certificate and an itemized list of funeral expenses.
By letter dated December 2, 2009, the Office advised appellant about the type of medical
evidence needed to establish her claim.
In a December 8, 2009 medical report, Dr. Beach advised that the employee was
hospitalized one month earlier due to pneumonia which was due to his employment-related back
injury. His condition became so bad that he could no longer move secretions which resulted in
his pneumonia. The employee also had COPD with his asbestosis.
A November 12, 2009 death certificate provided that the immediate cause of the
employee’s death was endstage CVA.
In reports dated April 8 through September 8, 2009, Dr. George W. Evans, Boardcertified in nuclear medicine, reviewed the medical and social background. He listed his
findings on physical, neurological and psychological examination. Dr. Evans advised that the
employee had chronic airway obstruction, benign essential hypertension, pain in the pelvis/hip
joint, unspecified cerebrovascular disease, cough, uncomplicated senile dementia, lumbago and
other functional stomach disorders. He also had long-term use of drugs.
On March 4, 2010 Dr. Eric Puestow, an Office medical adviser, reviewed the medical
record. He advised that the employee’s death was not caused by his employment-related back
conditions. Dr. Puestow noted the death certificate finding that the cause of death was endstage
stroke. He also noted the employee’s history of COPD and dementia. Dr. Puestow stated that
none of these conditions were related to the employment-related conditions. He concluded that it
was more likely that the employee’s pneumonia was exacerbated by his COPD than by the
accepted back conditions.
In a December 8, 2009 report, Dr. Beach reiterated his opinion that the employee’s
pneumonia was caused by his employment-related back injury. Following the accepted injury,
he had no mobility and was bed bound until his death.
1

The employee filed a traumatic injury claim (Form CA-1) for the May 25, 1976 accepted injury which was
assigned File No. xxxxxx834.
2

The employee filed a Form CA-1 for the August 5, 1982 accepted injuries which was assigned File No.
xxxxxx648. The Office combined this claim with File No. xxxxxx834 into a master claim assigned File
No. xxxxxx648.

2

In an April 26, 2010 decision, the Office denied appellant’s claim for death benefits,
finding that the weight of the medical evidence rested with Dr. Puestow’s March 4, 2010
opinion.
LEGAL PRECEDENT
The Act provides that the United States shall pay compensation for disability or death of
an employee resulting from personal injury sustained while in the performance of duty.3
Appellant has the burden of proving by the weight of the reliable, probative and
substantial evidence that the employee’s death was causally related to his employment. This
burden includes the necessity of furnishing rationalized medical opinion evidence of a cause and
effect relationship, based on a complete factual and medical background, showing causal
relationship. The opinion of the physician must be one of reasonable medical certainty and must
be supported by medical rationale.4 However, an award of compensation in a survivors’ claim
may not be based on surmise, conjecture or speculation or on appellant’s belief that the
employee’s death was caused, precipitated or aggravated by his employment.5
ANALYSIS
Appellant claimed that the employee’s death on November 4, 2009 from endstage CVA
was causally related to his accepted employment-related May 25, 1976 back strain and August 5,
1981 abrasion of the right flank, lumbar contusion and strain and aggravation of
spondylolisthesis. This cause of death was verified by the November 12, 2009 death certificate.
The Board finds that appellant has not established that the employee’s death was caused by his
accepted employment injuries.
In a brief report dated December 8, 2009, Dr. Beach opined that the employee’s
pneumonia which required hospitalization in November 2009 was caused by his employmentrelated back injury. He advised that following the accepted injury, the employee could no longer
move secretions and was immobile and bed bound until his death. Dr. Beach did not, however,
explain how the employee’s pneumonia was caused by the May 25, 1976 and August 5, 1982
employment injuries. Further, he did not specifically describe the mechanism by which
pneumonia resulting from the accepted injuries 33 years prior, respectively, caused or
contributed to death. A medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale.6 The Board finds that Dr. Beach’s reports are insufficient to establish
appellant’s claim.

3

5 U.S.C. § 8133.

4

L.R. (E.R.), 58 ECAB 369 (2007).

5

Jimmy Zenny (Ingrid Hall Zenny), 54 ECAB 577 (2003).

6

See T.M., Docket No. 08-975 (issued February 6, 2009).

3

Dr. Evans’ reports dated April 8 through September 8, 2009 advised that the employee
had chronic airway obstruction, benign essential hypertension, pain in the pelvis/hip joint,
unspecified cerebrovascular disease, cough, uncomplicated senile dementia, lumbago and other
functional stomach disorders. He stated that the employee had long-term use of drugs. The
Board notes that the Office has not accepted any of the diagnosed conditions. For conditions not
accepted by the Office as being employment related, it is the employee’s burden to provide
rationalized medical evidence sufficient to establish causal relation, not the Office’s burden to
disprove such relationship.7 Dr. Evans did not attribute the employee’s medical problems prior
to his death to the accepted employment conditions. Moreover, he did not provide an opinion
addressing how the diagnosed conditions caused the employee’s death.8 The Board finds,
therefore, that Dr. Evans’ reports fail to establish that the employee’s accepted back conditions
caused or contributed to his demise.
Dr. Puestow, an Office medical adviser, reviewed the medical record and opined that the
employee’s death was not caused by his employment-related back conditions. He advised that
the employee’s COPD and dementia were not causally related to the accepted conditions.
Dr. Puestow stated that it was more likely that his pneumonia was exacerbated by COPD than by
the accepted conditions. Dr. Puestow did not attribute the employee’s death to the accepted back
conditions, but instead to his pneumonia.
In the absence of a well-reasoned medical opinion soundly explaining how the
employee’s death resulted from his May 25, 1976 and August 5, 1982 employment-related back
conditions, the Board finds that appellant has not met her burden of proof.
CONCLUSION
The Board finds that appellant did not establish that the employee’s death on
November 4, 2009 was causally related to his accepted employment injuries.

7

Alice J. Tysinger, 51 ECAB 638 (2000).

8

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

ORDER
IT IS HEREBY ORDERED THAT the April 26, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

